DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Response to Arguments
	Applicant's arguments filed 10/08/2021 with respect to claim(s) 1, 9, and 16 have been fully considered but they are not persuasive. 	Applicant’s arguments:	On pg. 10, Applicant argues that Broome et al. (US 2014/0259082 A1) does not teach amended claim 1, i.e., “the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device”, because Applicant disagrees with Examiner’s mapping of previously presented claim 1, i.e., “the ongoing data transmission is a particular data transmission, between the user device and the service provider, that is associated with an allocated bandwidth allocated for the particular data transmission”, with Broome’s teaching of “current bandwidth usage level for one downstream channel 301a is associated with modem 110 that connects to one device in the premise 102a with a local office 103”, see pg. 7 of previous Office Action filed 06/08/2021.	Applicant explains that Broome describes a “content server [that] may use [the requested content as well as a time by which the content is needed], along with information regarding current usage levels in a downstream bandwidth, to determine when to send the requested content to the client device” (Broome: [0002]) and “content server 106 may be one or more computing devices that are configured to provide content to users at their premises” via a termination server or an “interface 104 … may be a computing device configured to manage communications between devices on the network of links 101 and backend devices such as [the content server 106]” (Broome: [0014]) and the interface as parts of a “local office 103 [that] may transmit downstream information signals on to the links 101, and each premises 102 may have a receiver used to receive and process those signals” (Broome: [0013]) and premises may include a “modem 110 [that] may include transmitters and receivers used to communicate on the links 101 and with the local office 103” (Broome: [0019]). Therefore, Applicant submits that Broome’s teaching of “downstream channels 301a-c [being] used to deliver data from the termination service to the modem 110” (Broome: [0023]) cannot teach “the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device”.	On pg. 11, Applicant further argues that Broome’s teaching of “current bandwidth usage level for one downstream channel 301a is associated with modem 110 that connects to one device in the premise [102a] with a local office [103]” (Broome: [0034]) cannot teach amended claim 1. Applicant argues Broome’s teaching of “the content server 106 may receive a message from the termination server 104, identifying the current bandwidth usage levels for the one or more downstream channels 301a-c” (Broome: [0034]) is limited to “the current bandwidth usage levels for the one or more downstream channels 301a-c” between the modem 110 and the local office 103 and does not determine an available amount of bandwidth associated with an ongoing data transmission to the user device, wherein: … the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device”.	Applicant further argues that Broome’s teaching of “the bandwidth limit 501” does not teach the allocated bandwidth in amended claim 1 because Broome describes “downstream channels 301a-c that may be used to deliver data from the termination server to the modem 110” (Broome: [0023]) and does not indicate that the limit 501 is assigned to a user device for transfer of a particular data transmission and “the bandwidth usage for a given channel (e.g., channel 301a) may vary over sequential time slots, remaining under a limit 501, which may be a limit of the channel 301a” (Broome: [0034]). Therefore, Applicant submits that Broome’s teaching of a limit on the channel between the termination server and the modem 110 cannot teach “the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device”. 	On pg. 12, Applicant submits that the same rationale above is used for claim 9.	Examiner’s response:	First, Examiner notes to interpret the Broome reference in a broader manner. For example, [0017] discloses “The content server 106 may include software …, to locate and retrieve requested content, …, and to initiate delivery (e.g., streaming) of the content to the requesting user(s) and/or device(s)” and [0019] discloses “The modem 110 may be connected to … the gateway interface device 111 … that communicates with the modem(s) 110 to allow one or more other devices in the premises 102 a, to communicate with the local office 103 …” and are interpreted as the content determine an available amount of bandwidth associated with an ongoing data transmission to the user device (Fig. 4, [0034]-[0035]: content server 106 receives message identifying current bandwidth usage levels for downstream channel 301a (=ongoing data transmission) for current time slot(s) and future time slots in step 407 and determines future bandwidth availability in step 408. The downstream channel is used by a video service of the content server 106. Fig. 3, [0023]: the video delivery service offers movie streaming (=ongoing data transmission) via channel 301a to a user device. [0041]: at time t1, content server has information of future time slots. For example, Figs. 5a-d show at times t1 and t2 current bandwidth usage levels (shaded bandwidths) and available bandwidths, i.e., available bandwidth 502 (non-shaded bandwidths). Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission), wherein: the ongoing data transmission is a particular data transmission (Figs. 5a-d, [0027], [0030], [0034], [0041]: current bandwidth usage level for downstream channel 301a at times t1 and t2 (shaded bandwidth) is used for a streaming session, i.e., streaming a movie, see [0023]), between the user device and the service provider ([0023], [0027], [0017]: streaming a movie is between a user device and a video delivery service of the content server 106), that is associated with an allocated bandwidth (Figs. 5a-d, [0034]-[0036], [0041]: the current bandwidth usage level for downstream channel 301a at times t1 and t2 (shaded bandwidth) is associated with the available bandwidth at times t1 and t2 (=allocated bandwidth) used by the service to transmit fragments to the user device. Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided by the video service of the content server 106 to the user device in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission and the available bandwidths at times t1 and t2 are allocated bandwidth); the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device (Figs. 5a-d, [0034]-[0036]: the available bandwidth at times t1 and t2 (=allocated bandwidth) is used by the video service of the content server 106 to transmit fragments to the user device. Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided by the video service of the content server 106 to the user device in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission and the available bandwidths at times t1 and t2 are allocated bandwidth that is assigned to the device. According to [0023], the streaming session may be a movie).	Applicant’s arguments: 	On pg. 15, Applicant argues that Wiser et al. (US 2010/0031162 A1) does not teach previously presented limitation of claim 16, i.e., “receiving, from one or more servers and at a first time, a first fragment of content in association with an ongoing data transmission of other content to the device, wherein: the first fragment and the ongoing data transmission are received at substantially the first time” and amended limitation of claim 16, i.e., “the ongoing data transmission is associated with an allocated bandwidth that is assigned to the device and is transmitted from the one or more servers to the device; and the first fragment is transmitted via an available amount of the allocated bandwidth in associated with the ongoing data transmission”. Regarding the previously presented limitation of claim 1, Applicant argues that “Wiser’s discussion of combining linear and nonlinear content for broadcast transmission does not teach or suggest at least the above features … because Wiser’s discussion is limited to transmitting “the combined linear and nonlinear content” via “available bandwidth in the existing stream of the broadcast network””.
Examiner’s response:
Examiner respectfully disagrees. With respect to the previously presented limitation, Wiser discloses that nonlinear content are discrete files and are time delayed distribution and may be transmitted individually ([0174]-[0175]). For example, a first nonlinear portion, which is equated to the first fragment, is transmitted in a combination with a linear content to a receiver controller and a second nonlinear portion, which is equated to the second fragment, is transmitted by itself to the receiver controller ([0168], [0173], [0183]-[0184]). The examiner also notes that Wiser discloses in the combined linear and nonlinear content is prepared for unicast transmission” and in [0181] that “content is transmitted to a receiver controller/STB 601 over unicast transmission … This content may either be linear content or nonlinear content”.
With respect to the amended limitation, Examiner agrees that Wiser does not teach the limitations. However, Broome teaches the amended limitations, see below rejection for claim 16.

Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:  
Claim 16 recites “the first fragment is transmitted via an available amount of the allocated bandwidth in associated with the ongoing data transmission” but it probably should be “the first fragment is transmitted via an available amount of the allocated bandwidth in association with the ongoing data transmission”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1). 

Regarding claim 1, Wiser discloses A system comprising (Fig. 1, [0068]: content delivery system): 
one or more servers associated with a service provider, the one or more servers including (Fig. 1: the content delivery system comprises content preparation modification system 103, content management system 104, affiliate and broadband distribution system 108, PDP module 107, broadband distribution system 110, and affiliates 109. [0077]: affiliate is a local broadcast network belonging to a nation-wide broadcast network): 
one or more first processors ([0068]: the content delivery system processes content); and 
one or more first computer-readable media storing first instructions executable by the one or more first processors, wherein the first instructions program the one or more first processors to ([0069]: physical storage media. [0295]: the content delivery system will take instructions from program planning): 
determine that a data file associated with delayed consumption content is to be provided to a user device operated by a user ([0074]: scheduler schedules transmission of nonlinear and linear content and has access to behavior of subscribers including interaction events on receiver controller/STB (=user device) of a subscriber (=user), i.e. a subscriber request television content for future delivery (=delayed consumption content). [0125]: nonlinear content may be television programming content, movies, etc. [0069], [0174]: nonlinear content is intended for time-delayed transmission); 
partition the data file into two or more fragments, a first fragment of the two or more fragments associated with a first size and a second fragment of the two or more fragments associated with a second size ([0086]-[0087]: nonlinear content is separated into first portion Note: Thus, the first nonlinear portion has a first size and the second nonlinear portion has a second size); 
causing, based at least on the transmission of the first fragment and the second fragment, the delayed consumption content of the data file to be assembled and presented to the user via the user device ([0087]: nonlinear content cannot be viewed until all individual files are downloaded. [0181]: nonlinear content can be viewed as soon as sufficient amount of nonlinear content is downloaded and buffered. [0130]: user interface displays (=presented) content).
Wiser does not disclose 
determine an available amount of bandwidth associated with an ongoing data transmission to the user device, wherein:
	the ongoing data transmission is a particular data transmission, between the user device and the service provider, that is associated with an allocated bandwidth; 
the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device and 
	the available amount of bandwidth comprises an amount of the allocated bandwidth that is not consumed by the ongoing data transmission;
determine, at a first time at least partially concurrent with the ongoing data transmission, that the available amount of bandwidth is greater than or equal to the first size; 
send, via a network and at the first time, at least the first fragment of the two or more fragments to the user device as a first portion of the allocated bandwidth;
determine, at a second time and independent of the first time, that a second available amount of bandwidth is greater or equal to the second size;
send, via the network and at the second time, the second fragment of the two or more fragments to the user device as a second portion of the allocated bandwidth and independent of the first fragment.
However, Broome discloses
determine an available amount of bandwidth associated with an ongoing data transmission to the user device (Fig. 4, [0034]-[0035]: content server 106 receives message identifying current bandwidth usage levels for downstream channel 301a (=ongoing data transmission) for current time slot(s) and future time slots in step 407 and determines future bandwidth availability in step 408. The downstream channel is used by a video service of the content server 106. Fig. 3, [0023]: the video delivery service offers movie streaming (=ongoing data transmission) via channel 301a to a user device. [0041]: at time t1, content server has information of future time slots. For example, Figs. 5a-d show at times t1 and t2 current bandwidth usage levels (shaded bandwidths) and available bandwidths, i.e., available bandwidth 502 (non-shaded bandwidths). Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission), wherein:	
the ongoing data transmission is a particular data transmission (Figs. 5a-d, [0027], [0030], [0034], [0041]: current bandwidth usage level for downstream channel 301a at times t1 and t2 (shaded bandwidth) is used for a streaming session, i.e., streaming a movie, see [0023]), between the user device and the service provider ([0023], [0027], [0017]: streaming a movie is between a user device and a video delivery service of the content server 106), that is associated with an allocated bandwidth (Figs. 5a-d, [0034]-[0036], [0041]: the current bandwidth usage level for downstream channel 301a at times t1 and t2 (shaded bandwidth) is associated with the available bandwidth at times t1 and t2 (=allocated bandwidth) used by the service to transmit fragments to the user device. Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided by the video service of the content server 106 to the user device in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission and the available bandwidths at times t1 and t2 are allocated bandwidth); 
the allocated bandwidth is assigned to the user device for transfer of the particular data transmission from the one or more servers to the user device (Figs. 5a-d, [0034]-[0036]: the available bandwidth at times t1 and t2 (=allocated bandwidth) is used by the video service of the content server 106 to transmit fragments to the user device. Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided by the video service of the content server 106 to the user device in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission and the available bandwidths at times t1 and t2 are allocated bandwidth that is assigned to the device. According to [0023], the streaming session may be a movie); and 	
the available amount of bandwidth comprises an amount of the allocated bandwidth that is not consumed by the ongoing data transmission (Figs. 5a-d, [0034]-[0035]: the claimed terms “available amount of bandwidth” and “allocated bandwidth” are both mapped to the available bandwidths at times t1 and t2, i.e., all amount of the available bandwidths at times t1 and t2, because the available bandwidths are used by the video service of the content server to transmit fragments, i.e., movie fragments of the streaming session (=ongoing data transmission) that have not been fully consumed by the current bandwidth usage for channel 301a (shaded bandwidth) at times t1 and t2 (=ongoing data transmission));
determine, at a first time at least partially concurrent with the ongoing data transmission, that the available amount of bandwidth is greater than or equal to the first size (Figs. 5c-d, [0040]: at time t1, the content server decides that the available bandwidth 502 is large enough for fragment Q1); 
send, via a network and at the first time, at least the first fragment of the two or more fragments to the user device as a first portion of the allocated bandwidth (Figs. 5c-d, [0040]-[0042], [0044]: at time t1, the content server sends fragment Q1 and not fragment Q2 in the available bandwidth at time t1, i.e. bandwidth 502, leaving a remaining bandwidth 504 (=first portion) in the available bandwidth at times t1 and t2 (=allocated bandwidth) to the user device);
determine, at a second time and independent of the first time, that a second available amount of bandwidth is greater or equal to the second size (Figs. 5c-d, [0040]-[0042], [0044]: the content server uses a recursive algorithm by repeating the process of filing available space with largest fragment and reduce amount of available space. In this case, at time t2, the content server decides that fragment Q2 fits best in the available bandwidth at time t2 (=second available amount of bandwidth));
send, via the network and at the second time, the second fragment of the two or more fragments to the user device as a second portion of the allocated bandwidth and independent of the first fragment (Figs. 5c-d, [0040]-[0042], [0044]: at time t2, the content server sends fragment Q2 in the available bandwidth at time t2 leaving no remaining bandwidth (=second portion of the allocated bandwidth) to the user device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to receive information of a current bandwidth usage for one downstream channel between a user and a server providing service, determine available bandwidth based on the information, and use a recursive algorithm to determine whether there is enough bandwidth at a time for transmitting a fragment, as taught by Broome. 
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth and/or to reduce the amount of available space (Broome: [0039]-[0040]).

Regarding claim 2, Wiser in view of Broome discloses all features of claim 1 as outlined above. 
Wiser does not disclose, but Broome discloses determine that the available bandwidth is greater than or equal to the first size and the second size, wherein the first time and the second time are a same time (Fig. 4, [0039]: content server determines if there is enough available bandwidth in step 415, if there is enough room, then one or more fragments will be sent in step 415 (=same time)).

Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).

Regarding claim 3, Wiser in view of Broome discloses all features of claim 1 as outlined above. 
Wiser does not disclose, but Broome discloses determine, at the second time, that the available amount of bandwidth is greater than or equal to the second size ([0040]: content server does not know if a better slot is coming up at time t2, so fragment Q1 is sent at time t1 when it fits in the available bandwidth. The content server repeats the process of determining available bandwidths until no more fragments are awaiting process. Thus, in Fig. 5d fragment Q2 is transferred at time t2 because the content server determines there is available bandwidth), wherein the first time and the second time are different times (Fig. 5d: fragment Q1 is sent in time t1 and fragment Q2 is sent in time t2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention program the system, as taught by Wiser, to determine available bandwidth in a repeating process until no more awaiting fragments will fit in whatever space remains, as taught by Broome.
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and 

Regarding claim 4, Wiser in view of Broome discloses all features of claim 3 as outlined above. 
Wiser does not disclose, but Broome discloses wherein the second time is associated with a second ongoing data transmission to the user device and the second available amount of bandwidth comprises a second amount of allocated bandwidth that is not consumed by the second ongoing data transmission (Figs. 5d, [0034]-[0035]: shaded bandwidth at time t2 is a second ongoing data transmission to the user device. The claimed terms “second available amount of bandwidth” and “second amount of allocated bandwidth” are both mapped to the available bandwidth at time t2, i.e., all amount of the available bandwidth at time t2, because the available bandwidth has not been consumed by the shaded bandwidth at time t2 (=second ongoing data transmission)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to send fragments Q1 and Q2 at different times during ongoing data transmissions based on the time by which they are needed, as taught by Broome.
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).


Wiser does not disclose, but Broome discloses wherein the first fragment corresponds to a beginning portion of the delayed consumption content and the second fragment corresponds to a subsequent portion of the delayed consumption content ([0031]: content server identifies fragments based on content ID which identifies to which the fragment belongs. For example, the request for content may be a request for a fragment beginning at 20 minutes and 10 seconds. [0034]: there may be two requested fragments Q1 and Q2. [0024]: various fragments may be assigned sequential numbers; thus Q1 is the beginning portion and Q2 is the subsequent portion), and the first time is before the second time (Fig. 5d: Q1 is sent at t1 and Q2 is sent at t2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention program the system, as taught by Wiser, to identify fragments and send different fragments at different times based on the time by which they are needed, as taught by Broome.
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).

Regarding claim 6, Wiser in view of Broome discloses all features of claim 1 as outlined above. 
Wiser does not disclose, but Broome discloses wherein the first fragment corresponds to a beginning portion of the delayed consumption content and the second fragment corresponds to a subsequent portion of the delayed consumption content ([0031]: content server identifies fragment based on content ID which identifies to which the fragment belongs. For example, the , and the first time is after the second time ([0044]: if Q2 is urgent, then Q2 may be rearranged so that they are not sent in the same order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to identify fragments and send different fragments at different times based on the time by which they are needed, as taught by Broome.
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).

Regarding claim 9, Wiser discloses A computer-implemented method performed by one or more servers of a service provider, the computer-implemented method comprising: 
determine that a data file associated with content is to be provided to a user device operated by a user ([0074]: scheduler schedules transmission of nonlinear and linear content and has access to behavior of subscribers including interaction events on receiver controller/STB (=user device) of a subscriber (=user), i.e. a subscriber request television content for future delivery (=content). [0125]: nonlinear content may be television programming content, movies, etc.); 
partitioning the data file into a plurality of fragments ([0086]-[0087]: nonlinear content is separated into first portion and second portion); 
causing the fragment and the other fragments to be assembled to form the data file and presented to the user via the device ([0087]: nonlinear content cannot be viewed until all individual files are downloaded. [0181]: nonlinear content can be viewed as soon as sufficient amount of nonlinear content is downloaded and buffered. [0130]: user interface displays (=presented) content).
Wiser does not disclose 
determining, at a time, an available amount of bandwidth associated with an ongoing data transmission to the device via a network, wherein the available amount of bandwidth is a portion of an allocated bandwidth that is assigned to the ongoing data transmission and the device; 
determining that the available amount of bandwidth is greater than or equal to a size of a fragment of the plurality of fragments
sending at the time, via the network, and in association with the ongoing data transmission, at least the fragment of the plurality of fragments to the device; 
sending, via the network and at one or more intermittent times, other fragments of the plurality of fragments to the device, wherein the one or more intermittent times are determined independently of the time.
However, Broome discloses 
determining, at a time, an available amount of bandwidth associated with an ongoing data transmission to the device via a network (Fig. 4, [0034]-[0035]: content server 106 receives message identifying current bandwidth usage levels for downstream channel 301a (=ongoing data transmission) for current time slot(s) and future time slots in step 407 and determines future bandwidth availability in step 408. The downstream channel is used by a video service in a network. Fig. 3, [0023]: the video delivery service offers movie streaming (=ongoing data transmission) via channel 301a to a user device. [0041]: at time t1, content server has information of future time Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission), wherein the available amount of bandwidth is a portion of an allocated bandwidth that is assigned to the ongoing data transmission and the device (Figs. 5a-d, [0034]-[0035]: the claimed terms “available amount of bandwidth” and “allocated bandwidth” are both mapped to the available bandwidths at times t1 and t2, i.e., all portion of the available bandwidths at times t1 and t2, because the available bandwidths are used by the video service of the content server to transmit fragments, i.e., movie fragments of the streaming session (=ongoing data transmission), see [0027] and [0031], to the user device); 
determining that the available amount of bandwidth is greater than or equal to a size of a fragment of the plurality of fragments (Figs. 5c-d, [0040]: at time t1, the content server decides that the available bandwidth 502 is large enough for fragment Q1); 
sending at the time, via the network, and in association with the ongoing data transmission, at least the fragment of the plurality of fragments to the device (Figs. 5c-d, [0040]-[0042], [0044]: at time t1, the content server sends fragment Q1 and not fragment Q2 in the available bandwidth 502 that has a current bandwidth usage for channel 301a, see shaded bandwidth (=ongoing data transmission) to the user device); 
sending, via the network and at one or more intermittent times, other fragments of the plurality of fragments to the device, wherein the one or more intermittent times are determined independently of the time (Figs. 5c-d, [0040]-[0042], [0044]: the content server uses a recursive algorithm by repeating the process (=intermittent times are determined independently of the time) of filing available space with largest fragment and reduce amount of available space. In this case, at time t2 (=one or more intermittent times), the content server decides that fragment Q2 (=other fragments) fits best in the available bandwidth at time t2. The content server sends fragment Q2 in the available bandwidth at time t2 to the user device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to receive information of a current bandwidth usage for one downstream channel between a user and a server providing service, determine available bandwidth based on the information, and use a recursive algorithm to determine whether there is enough bandwidth at a time for transmitting a fragment, as taught by Broome. 
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).

Regarding claim 10, Wiser in view of Broome discloses all features of claim 9 as outlined above. 
Wiser does not disclose, but Broome discloses receiving, prior to accessing the file, a request for the content from the device (Fig. 4: prior to identifying the requested fragment in step 405, the content server receives a fragment request in step 403. [0031]: identifying the requested fragment is based on content identification contained in the request), and 
responsive to accessing the file, storing an indication of the file in a queue with indications of one or more other files that are waiting to be transmitted to one or more devices (Fig. 4, [0033]: content server stores information identifying the requested fragment in the data queue in step 406. [0034]: the queue may also has two requested fragments Q1 and Q1 awaiting transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to first receive a request before identifying the fragments by content identification and storing information of the requested fragment in a queue that may have other fragments awaiting transmission, as taught by Broome.
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1) and Mosko et al. (US 2017/0078199 A1).

Regarding claim 7, Wiser in view of Broome discloses all features of claim 1 as outlined above. 
Wiser further discloses a first application associated with the user device, the first application associated with one or more second computer-readable media storing second instructions executable by one or more second processors, wherein the second instructions program the one or more second processors to: 
receive, in association with the ongoing data transmission, the first fragment at the first time (Fig. 10: step 1008 (=first time). [0173]: the receiver controller receives the combined linear content and the first nonlinear portion);
receive the second fragment at the second time (Fig. 10: step 1010 (=second time). [0173]: the receiver controller receives the second nonlinear portion);
assemble at least the first fragment and the second fragment to produce the delayed consumption content ([0087]: nonlinear content cannot be viewed until all individual files are downloaded. [0181]: nonlinear content can be viewed as soon as sufficient amount of nonlinear content is downloaded and buffered);
enable the delayed consumption content to be accessible via the user device ([0181]: nonlinear content can be viewed (=accessible) as soon as sufficient amount of nonlinear content is downloaded and buffered. [0130]: user interface displays content).
Wiser in view of Broome does not disclose, but Mosko discloses 
determine that the second fragment is a final fragment of the delayed consumption content ([0064]: when device 116 receives fragment 130.x, which is the last portion of content object 130, device 116 reassembles the content object. Fig. 2E, [0050], [0070]: only final fragment includes signature field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the receiver controller, as taught by Wiser, to combine determine the last fragment based on the signature field, and reassemble the fragments into an content object, as taught by Mosko.
Doing so would provide efficient and secure transportation of content (Mosko: abstract).

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1), Mosko et al. (US 2017/0078199 A1), and Lee et al. (US 2016/0366212 A1).

Regarding claim 8, Wiser in view of Broome and Mosko discloses all features of claim 7 as outlined above.
Wiser discloses in [0182] that a plurality of receiver controller/STB are in a household and where all receiver controller/STB can communicate and transmit information in a peer-to-peer network.
Wiser in view of Broome and Mosko does not disclose, but Lee discloses 
transmit at least the first fragment and the second fragment to a second device operated by a second user via peer-to-peer communication ([0034]: client device 100-1 (=second device), which is operated by a user according to [0020], receives from other client devices, such as client device 100-2 (=first device), fragments of the shared file in a P2P communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the receiver controller/STB, as taught by Wiser, to transmit fragments of a shared file to other client devices via P2P communication, as taught by Lee.
Doing so allows the client device 100-1 to register as a Leecher (Lee: [0035]) that stores some fragments having a smaller size in a P2P-based file-distributed transmission service (Lee: [0028]).

	Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1) and Quan et al. (US 2013/0230059 A1).

Regarding claim 11, Wiser in view of Broome discloses all features of claim 9 as outlined above. 

tracking progress of a transmission of the plurality of fragments to the device (Fig. 8: device checks if the transmitted fragment is the last fragment in step 805. The Device also checks whether a fragment sequence number of the last fragment of the data unit is equal to zero in step 811); 
receiving an acknowledgement notification indicating that at least one fragment of the plurality of fragments was received by the device (Fig. 8: device receives an acknowledgement in step 809 after transmitting data fragments. [0095], [0096]: the ACK is interpreted as an MFA or as a BA which indicates whether each of the plurality of data fragments was received); 
determining, based at least in part on the acknowledgement notification, that each fragment of the plurality of fragments has been received by the device ([0095], [0096]: device determines if each transmitted fragment has been received based on the ACK interpreted as MFA or BA); and 
determining that the transmission of the plurality of fragments is complete ([0093]: device determines if retransmission is needed based on receiving the MFA because a fragment was not received. Thus, when in [0096] the MFA indicates that all fragments were received, the device won’t retransmit (=transmission is complete)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to check each fragment transmission and making a determination whether the fragments have been received or not based on received ACKs for retransmission decisions, as taught by Quan.
Doing so allows the device to interpret an ACK as an MFA that indicates receipt or non-receipt of fragments (Quan: abstract).

Regarding claim 12, Wiser in view of Broome discloses all features of claim 9 as outlined above. 
Wiser in view of Broome does not disclose, but Quan discloses 
tracking progress of a transmission of the plurality of fragments to the device (Fig. 8: device checks if the transmitted fragment is the last fragment in step 805. The Device also checks whether a fragment sequence number of the last fragment of the data unit is equal to zero in step 811); 
determining a lapse in a predetermined period of time after sending the fragment and before an acknowledgment notification associated with the fragment is received ([0092]: when an MFA is not received after the last fragment is transmitted, the device may retransmit the last fragment); 
determining, based at least in part on the lapse in the predetermined period of time, a failure of a transmission of at least the fragment ([0092]: the device may retransmit the last fragment to re-solicit the receiver to send an MFA); and 
re-sending the fragment ([0092]: device may retransmit the last fragment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to check after a time period after transmitting the last fragment whether an MFA is received, and when no MFA is received, re-transmit the last fragment, as taught by Quan.
Doing so allows the device to interpret an ACK as an MFA that indicates receipt or non-receipt of fragments (Quan: abstract).

Regarding claim 13, Wiser in view of Broome discloses all features of claim 9 as outlined above. 
Wiser in view of Broome does not disclose, but Quan discloses 
receiving a request for re-transmission of at least one fragment of the plurality of fragments ([0093]: receipt of an MFA indicates errors in the transmission of one or more fragments); and 
re-sending the at least one fragment to the device ([0093]: retransmit the fragment(s)).

Doing so allows the device to interpret an ACK as an MFA that indicates receipt or non-receipt of fragments (Quan: abstract).

Regarding claim 14, Wiser in view of Broome discloses all features of claim 9 as outlined above. 
Wiser in view of Broome does not disclose, but Quan discloses 
appending a header to the fragment to indicate that one or more additional fragments are needed to be received ([0083]: an addition bit may be added to the fragment header to indicate the order of successive fragments).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to add an indicator in the fragment header indicating the order of success fragments, as taught by Quan.
Doing so allows to distinguish success blocks of fragments (Quan: [0083]).

Regarding claim 15, Wiser in view of Broome discloses all features of claim 9 as outlined above. 
Wiser in view of Broome does not disclose, but Quan discloses 
appending a header to the fragment to indicate a characteristic of the content ([0083]: an addition bit may be added to the fragment header to indicate the order of successive fragments which reads on characteristic of the content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to add an indicator in the fragment header indicating the order of success fragments, as taught by Quan.
.

	Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1) and Mosko et al. (US 2017/0078199 A1).

Regarding claim 16, Wiser discloses A computer-implemented method executed by a device operated by a user, the computer-implemented method comprising: 
receiving, from one or more servers and at a first time, a first fragment of content in association with an ongoing data transmission of other content to the device ([0144], [0146]: a server provides programming content specifically requested by viewers. For example, movies are requested and are captured by a receiver controller. [0173]-[0175], [0178]: a combination of linear content and first nonlinear portion (=first fragment) is sent to a receiver controller in an available bandwidth that is part of a certain bandwidth used for live content transmission (=ongoing data transmission). The nonlinear content are discrete files and are time delayed distribution and may be transmitted individually. See Fig. 12: step 1202 (=first time) and [0183]), wherein:
the first fragment and the ongoing data transmission are received at substantially the first time ([0183]-[0184]: a viewer receives a first portion including linear content and nonlinear content transmitted by broadcast transmission in step 1202 (=first time). [0177]: broadcasting transmission includes streaming of live television (=ongoing data transmission)); 
receiving, from the one or more servers and at a second time, at least a second fragment, wherein the second time is independent of the first time ([0173]-[0175], [0183]: the second nonlinear portion is sent to the receiver controller independently. The nonlinear content are step 1203 (=second time)); 
assemble the first fragment and at least the second fragment to produce the content ([0087]: nonlinear content cannot be viewed until all individual files are downloaded. [0181]: nonlinear content can be viewed as soon as sufficient amount of nonlinear content is downloaded and buffered. [0130]: user interface displays content); and 
enable the user to access the content via the device ([0181]: nonlinear content can be viewed (=access) as soon as sufficient amount of nonlinear content is downloaded and buffered. [0130]: user interface displays content).
Wiser does not disclose 
the ongoing data transmission is associated with an allocated bandwidth that is assigned to the device and is transmitted from the one or more servers to the device; and 
the first fragment is transmitted via an available amount of the allocated bandwidth in associated with the ongoing data transmission; 
determining, based at least in part on a header associated with the first fragment, that one or more additional fragments are to be received prior to making the content available to the user.
However, Broome discloses 
the ongoing data transmission is associated with an allocated bandwidth that is assigned to the device and is transmitted from the one or more servers to the device (Fig. 4, [0034]-[0035]: current bandwidth usage levels for downstream channel 301a (=ongoing data transmission) is used by a video service of a content server 106. Fig. 3, [0023]: the video delivery service offers movie streaming (=ongoing data transmission) via channel 301a to a user device. Figs. 5a-d: at times t1 and t2, current bandwidth usage levels (shaded bandwidths) (=ongoing data transmission) and available bandwidths, i.e., available bandwidth 502 (non-shaded bandwidths) (=allocated bandwidth) are Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided by the video service of the content server 106 to the user device in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission and the available bandwidths at times t1 and t2 are allocated bandwidth that is assigned to the device); and 
the first fragment is transmitted via an available amount of the allocated bandwidth in associated with the ongoing data transmission (Figs. 5c-d, [0040]-[0042], [0044]: the content server 106 sends fragment Q1 in the available bandwidth at time t1 leaving an unused bandwidth portion 504 (=available amount) in the available bandwidth at times t1 and t2 (=allocated bandwidth). [0034], [0041]: at time t1, there is a current bandwidth usage level for downstream channel 301a (shaded bandwidth) (=ongoing data transmission). Note: Fig. 4 and [0027], [0043] disclose a repeated process for managing bandwidth usage for a requested streaming session. [0024], [0030], [0033] disclose fragment(s) request of the streaming session that will be provided to the user device on or before the time needed so that the user device can decode it in time for display. For example, Figs. 5a-d show that fragments will be provided by the content server to the user device in the available bandwidths at times t1 and t2. Therefore, the streaming session and the fragments of the streaming session are an ongoing data transmission and the available bandwidths at times t1 and t2 are allocated bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the system, as taught by Wiser, to transmit a 
Doing so allows the resource management system use information regarding bandwidth status of downstream communication to determine what portion of content should be sent in current and future available bandwidth timeslots (Broome: abstract), i.e., to maximize the usage of the currently available bandwidth, to reduce the amount of available space, and/or transmit urgent fragments before other fragments (Broome: [0039]-[0040], [0040]).
Wiser in view of Broome does not disclose determining, based at least in part on a header associated with the first fragment, that one or more additional fragments are to be received prior to making the content available to the user.
However, Mosko discloses 
determining, based at least in part on a header associated with the first fragment, that one or more additional fragments are to be received prior to making the content available to the user (Fig. 2C, [0068]: first fragment includes a header comprising of fields 231-235. Field 235 is the overall length of the current segment. Field 232 is the segment identifier. Thus, the requesting device can identify based on the segment identifier and the overall length of the segment if subsequent fragments are to be expected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the receiver controller, as taught by Wiser, identify if a subsequent fragment is to be expected based on the segment identifier comprised in the header of the first fragment, as taught by Mosko.
Doing so allows to overcome the unknown total length of the stream (Mosko: [0068]); thus allowing the requesting device to identify based on the segment identifier and the overall length if subsequent fragments are to be expected.

Regarding claim 17, Wiser in view of Broome and Mosko discloses all features of claim 16 as outlined above. 
Wiser discloses assembling the first fragment and the one or more additional fragments to produce the content ([0087]: nonlinear content cannot be viewed until all individual files are downloaded. [0181]: nonlinear content can be viewed as soon as sufficient amount of nonlinear content is downloaded and buffered).
Wiser in view of Broome does not disclose some, but Mosko discloses 
determining that the second fragment is a final fragment of the one or more additional fragments ([0064]: a requesting entity, such as device 116 of Fig. 1 (=first device), receives first fragment 130.1 and verifies the signature for the first fragment. When device 116 receives fragment 130.x, which is the last portion of content object 130, device 116 reassembles the content object. Note: when device 116 reassembles the content object from the fragments, device 116 must determine the final fragment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the receiver controller, as taught by Wiser, to receive the last portion of the content and then reassemble the content object, as taught by Mosko.
Doing so would provide efficient and secure transportation of content (Mosko: abstract).

Regarding claim 19, Wiser in view of Broome and Mosko discloses all features of claim 16 as outlined above. 
Wiser discloses wherein the ongoing data transmission comprises a real-time data transmission ([0175], [0178]: live content transmission is transmitted for real time viewing).

	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1), Mosko et al. (US 2017/0078199 A1), and Quan et al. (US 2013/0230059 A1).

Regarding claim 18, Wiser in view of Broome and Mosko discloses all features of claim 16 as outlined above. 
Wiser in view of Broome and Mosko does not disclose, but Quan discloses 
determining a lapse in a predetermined period of time between receiving the first fragment and receiving an additional fragment of the one or more additional fragments ([0073]: receiver waits a period of time before transmitting an ACK when a first data fragment is received); and 
sending, based at least in part on the lapse in the predetermined period of time, a re-transmission request to the one or more servers ([0079]: the ACK as disclosed in [0073] may be substituted with an MFA, wherein the MFA can acknowledge multiple fragments. [0096]: the MFA includes a bitmap that also indicates non-receipt of fragments. [0093]: the MFA indicates errors in transmission, and fragments are retransmitted by the wireless device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the receiver controller, as taught by Wiser, to wait a time period after receiving the first fragment before sending an MFA, wherein the MFA indicates non-receipt of fragments and errors in transmission causing the wireless device to retransmit indicates fragments, as taught by Quan.
Doing so allows the device to interpret an ACK as an MFA that indicates receipt or non-receipt of fragments (Quan: abstract).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser et al. (US 2010/0031162 A1) in view of Broome et al. (US 2014/0259082 A1), Mosko et al. (US 2017/0078199 A1), and Lee et al. (US 2016/0366212 A1).

Regarding claim 20, Wiser in view of Broome and Mosko discloses all features of claim 16 as outlined above. 
Wiser discloses in [0182] that a plurality of receiver controller/STB are in a household and where all receiver controller/STB can communicate and transmit information in a peer-to-peer network.
Wiser in view of Broome and Mosko does not disclose, but Lee discloses 
transmitting the content to another device operated by another user via peer-to-peer communication ([0034]: client device 100-1 (=second device) receives from other client devices, such as client device 100-2 (=first device), fragments of the shared file in a P2P communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the receiver controller, as taught by Wiser, to transmit fragments of a shared file to other client devices via P2P communication, as taught by Lee.
Doing so allows the client device 100-1 to register as a Leecher (Lee: [0035]) that stores some fragments having a smaller size in a P2P-based file-distributed transmission service (Lee: [0028]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-5pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/              Examiner, Art Unit 2478